Citation Nr: 0822271	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  04-05 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1974 to June 
1998.

Procedural history

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana which, among other issues decided, 
denied service connection for bilateral leg disabilities and 
sleep apnea.

In August 2007, the Board remanded these issues further 
development.  As will be discussed further below, that 
development has been accomplished, and the case has been 
returned to the Board for further consideration.

Matters not on appeal

In addition to denying service connection for sleep apnea and 
bilateral knee disabilities, the December 2002 RO rating 
decision denied service connection for: hypercholesterolemia; 
hepatitis B exposure; a disability manifested by swelling 
around the ears; numbness, swelling and edema of the lower 
extremities; a chronic respiratory condition (to include 
exercise-induced asthma, colds, upper respiratory infections, 
pneumonia and bronchitis); a chronic eye condition, and a 
right shoulder disability.

The same December 2002 rating decision denied increased 
disability ratings for the veteran's service-connected 
traumatic arthritis of the left and right hips, calcaneal 
spurs of left and right feet, traumatic arthritis of left 
shoulder, traumatic arthritis of cervical spine, and chronic 
low back strain. 

A March 2003 RO rating decision granted service connection 
for erectile dysfunction, evaluating the condition as 
noncompensably disabling; and denied entitlement to a special 
monthly compensation for loss of a creative organ.

The veteran's March 2003 notice of disagreement (NOD) 
referred only to the issues of entitlement to service 
connection for a chronic eye condition and a right shoulder 
disability (as well as sleep apnea and left and right knee 
disabilities).  In the absence of a NOD, none of the other 
issues is in appellate status.  

In its August 2007 decision, the Board denied the issues of 
service connection for a chronic eye condition and for a 
right shoulder disability.  

Therefore, the only claims that remain in appellate status 
are entitlement to service connection for left and right leg 
disability and sleep apnea.  The other claims raised by the 
veteran will be addressed no further herein. 


FINDINGS OF FACT

1.  The medical evidence of record demonstrates that the 
veteran has left and right knee arthritis which is 
attributable to his period of active service.

2.  The medical evidence of record demonstrates that the 
veteran's currently diagnosed sleep apnea is attributable to 
his period of active service.


CONCLUSIONS OF LAW

1.  Left knee arthritis was incurred in service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Right knee arthritis was incurred in service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  Allowing reasonable doubt, obstructive sleep apnea was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for bilateral knee 
disabilities and sleep apnea. Essentially, he contends that 
he incurred the claimed conditions during service.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The issues will then be analyzed and a decision rendered. 

Stegall considerations

As was alluded to in the Introduction, in August 2007 the 
Board remanded the issues of entitlement to service 
connection for left and right knee disabilities and sleep 
apnea in order to obtain review of the claims file and a 
medical opinion as to whether it was as likely as not that 
any current knee disabilities were related to the veteran's 
active duty military service.  The veteran's claim was then 
to be readjudicated by the agency of original jurisdiction 
[AOJ], and in doing so the AOJ was to consider a March 2006 
opinion of Dr. T.C. relating to the veteran's sleep apnea.  

Review of the file reveals that the requested file review and 
opinion was done September 2007.  The VA examiner used his 
discretion to also conduct an examination of the veteran.  A 
supplemental statement of the case was issued by the AOJ in 
December 2007 which did give consideration to Dr. T.C.'s 
March 2006 opinion, as was requested by the Board.

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefined VA's obligations with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2007).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.

The veteran was informed in a letter dated February 2004 that 
to support his claim, the evidence must show:

(1)  You had an injury in military service or a disease that 
began in, or was made worse during, military service, or that 
there was an event in service which caused injury or disease; 
(2) You have a current physical or mental disability; and (3) 
There is a relationship between your current disability and 
an injury, disease, or event in military service.  See page 
5.

The veteran was further informed that VA would provide a 
medical examination if it was deemed necessary to 
substantiate his claim, and that VA would obtain records such 
as records held by Federal agencies, including service 
records and VA medical records, employment records, and 
private medical records so long as he provided sufficient 
information to allow VA to obtain them.

The Board also notes that the veteran was informed in the 
February 2004 letter that if there was any other evidence or 
information that he thought supported his claim, to let VA 
know, and that VA would attempt to obtain all evidence that 
he identified. See page 4.  In essence, the veteran was asked 
to "give us everything you've got", in compliance with 38 
C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for service 
connection, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

The veteran was provided specific notice of the Dingess 
decision in an August 2007 letter from the AMC, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the August 2007 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  The veteran is obviously aware of what is required 
of him and of VA.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them. Specifically, the RO has 
obtained the veteran's service treatment records and reports 
of VA treatment of the veteran which will be discussed below. 
Additionally, the veteran was provided with VA examinations 
in February 1998, November 2001, March and November 2003, and 
September 2007.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.
The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2007).  The veteran has been ably represented by his service 
organization. The veteran indicated on his January 2004 VA 
Form 9 that he did not want a hearing before a Veterans Law 
Judge.

The Board will therefore proceed to a decision on the merits 
as to the three issues on appeal.

1. Entitlement to service connection for a left knee 
disability.

2  Entitlement to service connection for a right knee 
disability.

In the interest of economy, and because these two issues 
involved the application of  similar law to identical facts, 
the Board will address them all together.

Relevant law and regulations

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

The veteran essentially contends that the physical rigors of 
a 24 year military career caused his bilateral knee 
disabilities.

With respect to Hickson element (1), current disability, the 
record includes a November 2001 VA examination in which x-ray 
study of the knees showed minimal osteoarthritic changes in 
both knees.  A September 2007 VA examination included x-ray 
study of the knees which showed mild degenerative changes of 
both knees.  The radiologist commented that the degenerative 
changes were slightly more advanced than is usually seen at 
age 51.  There is no question that the medical evidence 
demonstrates a current bilateral knee disability.  Therefore, 
Hickson element (1) is met.

With regard to element (2), in-service disease or injury, the 
veteran's service treatment records indicate that he 
complained of and was treated for left knee pain due to a 
fall in service on July 24, 1974.  In February 1997 the 
veteran reported pain in both legs from the knees down.  At 
the time of his separation physical in February 1998 the 
veteran complained of arthritis in his joints.  Thus, Hickson 
element (2) is also arguably satisfied.

With respect to crucial Hickson element (3), medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability, the VA examiner in September 2007 
opined that the veteran's current bilateral knee arthritis 
was at least as likely as not (50/50 probability) caused by 
or as a result of the long distance running and activities 
performed in service.  There is no medical evidence to the 
contrary.  Therefore, Hickson element (3) has also been met.  

Because all three Hickson elements of service connection are 
met, the veteran's claims of service connection for left and 
right knee disabilities, specifically arthritis, are granted.   

3.  Entitlement to service connection for sleep apnea.

Analysis

With regard to Hickson element (1), current disability, the 
evidence includes an October 2001 diagnosis of obstructive 
sleep apnea based on a sleep study and a November 2003 VA 
examination report which diagnosed the veteran with 
obstructive sleep apnea.  Thus, element (1) is satisfied.

With regard to element (2), the veteran contends that service 
treatment record entries regarding his reported snoring are 
evidence that sleep apnea started during service. The veteran 
reported that he snored loudly in the military and had 
complained of daytime sleepiness.  

Additionally, the veteran has submitted the statement of his 
ex-wife, G.C., who reported in a January 2004 statement that 
she remembered that while the veteran was on active duty, the 
veteran snored and on occasion had stoppage of breath during 
his sleep.  Lay evidence in the form of statements or 
testimony by laypersons is competent to establish evidence of 
symptomatology where symptoms are capable of lay observation.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  The Board has no 
reason to doubt the credibility of the veteran's ex-wife 
regarding her statement.

With regard to element (3), medical nexus, there is of record 
conflicting medical opinion evidence.  

A VA examiner reviewed the veteran's claims folder, including 
the service treatment records, in November 2003 and concluded 
that: " . . it appears unlikely that his obstructive sleep 
apnea would be related to his time in the service."  
The examiner also noted that the veteran's reported snoring 
in service could be related to "a combination of his 
congenital anatomic deviation combined with perhaps weight 
gain or other factors."  [The Board notes in this connection 
that the veteran's weight at the time of the February 1998 
separation examination was 234 pounds; in July 2005, it was 
266 pounds].

Also is a March 2006 report from T.C., M.D., who stated he 
had treated the veteran since he was initially diagnosed with 
sleep apnea in 2001.  Dr. T.C. stated: "I am not sure when 
[the veteran] developed sleep apnea; however, it is likely it 
developed during his military career."  He noted that the 
veteran reported that his weight in basic training was 215 
pounds, and at discharge it was almost 250 pounds.    

In January 2008 the veteran filed a January 2008 note from Dr 
C.J., M.D., stating that "obstructive sleep apnea is not an 
acute problem.  It is a chronic problem which may well have 
begun in service, or just have been overlooked at that 
time."

The evidence with respect to this issue thus includes lay 
statements to the effect that the veteran experienced 
symptoms consistent with sleep apnea, to include snoring, 
during service.  There is also the fact that sleep apnea was 
diagnosed approximately three years after service.  Finally, 
although the medical opinion evidence is somewhat 
conflicting, certain of that evidence appears to support the 
veteran's contention that his sleep apnea first manifested 
during service but was only clinically recognized as such a 
few years after service.  Applying the benefit of the doubt 
rule, the Board concludes that since there is approximate 
balance of positive and negative evidence the veteran's claim 
should be granted.


ORDER

Service connection for arthritis of the left knee is granted. 

Service connection for arthritis of the  right knee is 
granted.

Service connection for sleep apnea is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


